Case 1:16-cv-00112-MN Document 88 Filed 04/24/19 Page 1 of 1 PagelD #: 3301

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

LORD ABBETT AFFILIATED FUND,
INC., et al., Individually and on Behalf of All
Others Similarly Situated,
Plaintiffs,
Me Civil Action No. 1:16-cv-00112-MN
NAVIENT CORPORATION, et ai.,

Defendants.

 

 

DECLARATION OF JOEL FRIEDLANDER IN SUPPORT OF THE
STIPULATION AND [PROPOSED] ORDER SUBSTITUTING LEAD COUNSEL

I, Joel Friedlander, declare as follows:

1. I am a member in good standing of the bars of the State of Delaware and of this
Court. I am a partner in the law firm of Friedlander & Gorris, P.A. I submit this declaration in
support of Lead Plaintiff Lord Abbett Affiliated Fund, Inc., Lord Abbett Equity Trust — Lord
Abbett Calibrated Mid Cap Value Fund, Lord Abbett Bond Debenture Fund, Inc., and Lord
Abbett Investment Trust — Lord Abbett High Yield Fund’s Stipulation and [Proposed] Order
Substituting Lead Counsel in the above-captioned action.

A Attached as Exhibit A is the Firm Résumé of Bernstein Litowitz Berger &
Grossmann LLP.

I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

Executed this 24th day of April 2019. 0)
ake

 

el Friedlander
